




$ 500,000,000
PLANTRONICS, INC.

5.500% Senior Notes due 2023



PURCHASE AGREEMENT
May 21, 2015






--------------------------------------------------------------------------------




May 21, 2015
Morgan Stanley & Co. LLC
1585 Broadway
New York, New York 10036


As Representative of the Initial Purchasers
Ladies and Gentlemen:
Plantronics, Inc., a Delaware corporation (the “Company”), proposes to issue and
sell to the several purchasers named in Schedule I hereto (the “Initial
Purchasers”) $500,000,000 aggregate principal amount of the Company’s 5.500%
Senior Notes due 2023 (the “Notes”). Morgan Stanley & Co. LLC has agreed to act
as the representative of the several Initial Purchasers (the “Representative”)
in connection with the offering and sale of the Notes.
The Securities (as defined herein) will be issued pursuant to the provisions of
an indenture, to be dated as of May 27, 2015 (the “Indenture”), among the
Company, the Guarantors (as defined herein) and U.S. Bank National Association,
as trustee (the “Trustee”).
The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior, unsecured basis, jointly and
severally, by (i) each entity listed on the signature pages hereof as each a
“Guarantor” and (ii) any subsidiary of the Company formed or acquired after the
Closing Date that executes an additional guarantee in accordance with the terms
of the Indenture, and their respective successors and assigns (collectively, the
“Guarantors”), pursuant to their guarantees (the “Guarantees”). The Notes and
the Guarantees attached thereto are herein collectively referred to as the
“Securities”.
The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Time of Sale Memorandum (as defined in herein) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Time of Sale Memorandum (the first time when sales of the
Securities are made is referred to as the “Time of Sale”). The Securities will
be offered without being registered under the Securities Act of 1933, as amended
(the “Securities Act”), to qualified institutional buyers in compliance with the
exemption from registration provided by Rule 144A under the Securities Act
(“Rule 144A”) and in offshore transactions in reliance on Regulation S under the
Securities Act (“Regulation S”). Pursuant to the terms of the Securities and the
Indenture, investors who acquire Securities shall be deemed to have agreed that
Securities may only be resold or otherwise transferred, after the date hereof,
if such Securities are registered for sale under the Securities Act or if an
exemption from the registration requirements of the Securities Act is available
(including the exemptions afforded by Rule 144A or Regulation S). The Company
hereby confirms that it has authorized the use of the Time of Sale Memorandum,
the Final Memorandum (as defined herein) and the Recorded Road Show (as defined
in Schedule II) in connection with the offer and sale of the Securities by the
Initial Purchasers.

    

--------------------------------------------------------------------------------




In connection with the sale of the Securities, the Company has prepared and
delivered to each Initial Purchaser copies of a preliminary offering memorandum,
dated May 18, 2015 (the “Preliminary Memorandum”), and prepared and delivered to
each Initial Purchaser copies of a pricing supplement, dated May 21, 2015 (the
“Pricing Supplement”), substantially in the form attached hereto as Annex A,
describing the terms of the Securities, each for use by such Initial Purchaser
in connection with its solicitation of offers to purchase the Securities. For
purposes of this Agreement, “Additional Written Offering Communication” means
any written communication (as defined in Rule 405 under the Securities Act) that
constitutes an offer to sell or a solicitation of an offer to buy the Securities
other than the Preliminary Memorandum, the Pricing Supplement or the Final
Memorandum; and the “Time of Sale Memorandum” means the Preliminary Memorandum
together with the Pricing Supplement and each Additional Written Offering
Communication or other information, if any, each identified in Schedule II
hereto under the caption Time of Sale Memorandum. Promptly after this Agreement
is executed and delivered, the Company will prepare and deliver to each Initial
Purchaser a final offering memorandum, dated the date hereof (the “Final
Memorandum”). As used herein, the terms “Preliminary Memorandum,” “Time of Sale
Memorandum” and “Final Memorandum” shall include the documents, if any,
incorporated by reference therein on the date hereof. The terms “supplement”,
“amendment” and “amend” as used herein with respect to the Preliminary
Memorandum, the Time of Sale Memorandum or the Final Memorandum shall include
all documents subsequently filed by the Company with the Securities and Exchange
Commission (the “Commission”) pursuant to the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), that are deemed to be incorporated by reference
therein.
1.Representations and Warranties. Each of the Company and the Guarantors,
jointly and severally, hereby represents and warrants to, and agrees with each
Initial Purchaser that, as of the Time of Sale and as of the Closing Date:
(a)    (i) Each document, if any, filed or to be filed pursuant to the Exchange
Act and incorporated by reference in the Preliminary Memorandum, the Time of
Sale Memorandum or the Final Memorandum complied or will comply when so filed in
all material respects with the Exchange Act and the applicable rules and
regulations of the Commission thereunder, (ii) the Time of Sale Memorandum as of
the Time of Sale does not, and as of the Closing Date (as defined in Section ‎4)
will not, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (iii) any Additional
Written Offering Communication used or referred to by the Company, when
considered together with the Time of Sale Memorandum, at the time of its use and
at the Time of Sale did not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, (iv) the
Final Memorandum as of its date and as of the Closing Date will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, except that the

2



--------------------------------------------------------------------------------




representations and warranties set forth in this paragraph do not apply to
statements in or omissions from the Time of Sale Memorandum, the Final
Memorandum or any Additional Written Offering Communication based upon
information relating to any Initial Purchaser furnished to the Company in
writing by any Initial Purchaser through you expressly for use therein as set
forth in Section 8(b).
(b)    Except for the Additional Written Offering Communications, if any,
identified in Schedule II hereto, including electronic road shows, and furnished
to you before first use, the Company has not used or referred to, and will not,
without your prior consent, use or refer to, any Additional Written Offering
Communication.
(c)    The Company has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the State of Delaware and has the
corporate power and authority to (i) own its property and to conduct its
business as described in the Time of Sale Memorandum and (ii) enter into and
perform its obligations under each of this Agreement, the Indenture and the
Notes. The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a material adverse effect on the business, properties, condition, financial or
otherwise, or results of operation of the Company and its subsidiaries, taken as
a whole (a “Material Adverse Effect”).
(d)    Each significant subsidiary (as defined in Rule 1-02(w) of Regulation S-X
promulgated under the Exchange Act, a “Significant Subsidiary”) of the Company
has been duly incorporated or formed, as applicable, is validly existing as a
corporation, limited liability company or partnership, as applicable, in good
standing under the laws of the jurisdiction of its incorporation or formation,
as applicable, has the corporate, company or partnership power, as applicable,
and authority to own its property and to conduct its business as described in
the Time of Sale Memorandum and to enter into and perform its obligations under
each of this Agreement, the Indenture and the Securities, as applicable. Each
Significant Subsidiary of the Company is duly qualified to transact business and
is in good standing in each jurisdiction in which the conduct of its business or
its ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect; all of the issued shares of capital stock of each
Significant Subsidiary of the Company have been duly and validly authorized and
issued, are fully paid and non-assessable and are owned directly or indirectly
by the Company (other than directors qualifying shares), free and clear of all
liens, encumbrances, equities or claims, except as disclosed in the Time of Sale
Memorandum.
(e)    This Agreement has been duly authorized, executed and delivered by the
Company and each Guarantor.

3



--------------------------------------------------------------------------------




(f)    The Notes have been duly authorized and, when executed and authenticated
in accordance with the provisions of the Indenture and delivered to and paid for
by the Initial Purchasers in accordance with the terms of this Agreement, will
be valid and binding obligations of the Company, enforceable in accordance with
their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally
and equitable principles of general applicability, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) (collectively, the
“Enforceability Exceptions”), and will be entitled to the benefits of the
Indenture pursuant to which such Notes are to be issued.
(g)    The Guarantees of the Notes on the Closing Date will be in the form
contemplated by the Indenture and have been duly authorized for issuance
pursuant to this Agreement and the Indenture; the Guarantees of the Notes, at
the Closing Date, will be duly executed by each of the Guarantors and, when the
Notes have been executed and authenticated in the manner provided for in the
Indenture and issued and delivered against payment of the purchase price
therefor, the Guarantees of the Notes will constitute valid and binding
agreements of the Guarantors, subject to the Enforceability Exceptions, and will
be entitled to the benefits of the Indenture pursuant to which such Guarantees
are to be issued.
(h)    The Indenture has been duly authorized and, on the Closing Date, will
have been duly executed and delivered by the Company and each Guarantor, and
will (assuming the due authorization, execution and delivery thereof by the
other parties thereto) constitute a valid and binding agreement of, the Company
and each Guarantor, enforceable in accordance with its terms, subject to the
Enforceability Exceptions.
(i)    The Securities to be purchased by the Initial Purchasers from the Company
will, on the Closing Date, be in the form contemplated by the Indenture. The
Securities and the Indenture will conform in all material respects to the
descriptions thereof in the Time of Sale Memorandum and the Final Memorandum.
(j)    The Company has the authorized capitalization as set forth in the Time of
Sale Memorandum and the Final Memorandum under the caption “Capitalization”.
(k)    The Company’s, and each Guarantor’s, execution, delivery and performance
of this Agreement and the Indenture, and the issuance and delivery of the
Securities and consummation of the transactions contemplated hereby and thereby
and by the Time of Sale Memorandum and the Final Memorandum (i) will not result
in any violation of the provisions of the charter, bylaws or other constitutive
document of the Company or each Guarantor, (ii) will not conflict with or
constitute a breach of, or default or a Debt Repayment Triggering Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance

4



--------------------------------------------------------------------------------




upon any property or assets of the Company or any of its subsidiaries pursuant
to, or require the consent of any other party to, any Existing Instrument,
except for such conflicts, breaches, defaults, Debt Repayment Triggering Events,
liens, charges or encumbrances as would not, individually or in the aggregate,
result in a Material Adverse Effect, and (iii) will not result in any violation
of any law, administrative regulation or administrative or court decree
applicable to the Company or any subsidiary that would reasonably be expected to
result in a Material Adverse Effect. As used herein, a “Debt Repayment
Triggering Event” means any event or condition which gives, or with the giving
of notice or lapse of time would give, the holder of any note, debenture or
other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by the Company or any of its subsidiaries and (2) an
“Existing Instrument” means any indenture, mortgage, loan or credit agreement,
note, contract, franchise, lease or other instrument to which the Company or any
of its Significant Subsidiaries is a party or by which it or any of them may be
bound (including, without limitation, the Company’s Credit Agreement dated May
9, 2011 between the Company and Wells Fargo Bank, National Association, as
amended), or to which any of the property or assets of the Company or any of its
Significant Subsidiaries is subject.
(l)    No consent, approval, authorization or other order of, or registration or
filing with, any court or other governmental or regulatory authority or agency
is required for the Company’s execution, delivery and performance of this
Agreement or the Indenture, or the issuance and delivery of the Securities, or
consummation of the transactions contemplated hereby and thereby and by the Time
of Sale Memorandum and the Final Offering Memorandum, except such as have been
obtained or made by the Company and are in full force and effect under the
Securities Act, applicable securities laws of the several states of the United
States or provinces of Canada or except where the failure to obtain such
consents, individually or in the aggregate would not reasonably be expected to
result in a Material Adverse Effect on the offering of the Securities.
(m)    There has not occurred any material adverse change, or any development
that would reasonably be expected to lead to a prospective material adverse
change, in the condition, financial or otherwise, or in the earnings, business
or operations of the Company and its subsidiaries, taken as a whole, from that
set forth in the Time of Sale Memorandum (exclusive of any amendment or
supplement).

5



--------------------------------------------------------------------------------




(n)    Subsequent to the respective dates as of which information is given in
each of the Time of Sale Memorandum and the Final Memorandum, (i) the Company
and its subsidiaries have not incurred any material liability or obligation,
direct or contingent, nor entered into any material transaction; (ii) the
Company has not purchased any of its outstanding capital stock, nor declared,
paid or otherwise made any dividend or distribution of any kind on its capital
stock other than ordinary and customary dividends; and (iii) there has not been
any material change in the capital stock, short term debt or long term debt of
the Company and its subsidiaries, except, in each case, as described or
contemplated in each of the Time of Sale Memorandum and the Final Memorandum,
respectively.
(o)    Other than as set forth in the Time of Sale Memorandum, there are no
legal or governmental proceedings pending or, to the Company’s knowledge,
threatened to which the Company or any of its subsidiaries is a party or to
which any of the properties of the Company or any of its subsidiaries is subject
that would reasonably be expected to have a Material Adverse Effect, or would
reasonably be expected to have a Material Adverse Effect on the power or ability
of the Company to perform its obligations under this Agreement , the Indenture
or the Securities, or to consummate the transactions contemplated by the Time of
Sale Memorandum.
(p)    Except as would not, individually or in the aggregate, have a Material
Adverse Effect: (i) each of the Company and its subsidiaries and their
respective operations and facilities are in compliance with, and not subject to
any known liabilities under, applicable Environmental Laws, which compliance
includes, without limitation, having obtained and being in compliance with any
permits, licenses or other governmental authorizations or approvals, and having
made all filings and provided all financial assurances and notices, required for
the ownership and operation of the business, properties and facilities of the
Company or its subsidiaries under applicable Environmental Laws, and compliance
with the terms and conditions thereof; (ii) neither the Company nor any of its
subsidiaries has received any written communication, whether from a governmental
authority, citizens group, employee or otherwise, that alleges that the Company
or any of its subsidiaries is in violation of any Environmental Law; (iii) there
is no claim, action or cause of action filed with a court or governmental
authority, no investigation with respect to which the Company has received
written notice, and no written notice by any person or entity alleging actual or
potential liability on the part of the Company or any of its subsidiaries based
on or pursuant to any Environmental Law pending or, to the Company’s knowledge,
threatened in writing against the Company or any of its subsidiaries or any
person or entity whose liability under or pursuant to any Environmental Law the
Company or any of its subsidiaries has retained or assumed either contractually
or by operation of law; (iv) neither the Company nor any of its subsidiaries is
conducting or paying for, in whole or in part, any investigation, response or
other corrective action pursuant to any Environmental Law at any site or
facility, nor is any of them subject or a party to any order, judgment, decree,
contract or agreement which imposes any obligation or liability under any

6



--------------------------------------------------------------------------------




Environmental Law; (v) no lien, charge, encumbrance or restriction has been
recorded pursuant to any Environmental Law with respect to any assets, facility
or property owned, operated or leased by the Company or any of its subsidiaries;
and (vi) there are no past or present actions, activities, circumstances,
conditions or occurrences, including, without limitation, the Release or
threatened Release of any Material of Environmental Concern, that could
reasonably be expected to result in a violation of or liability under any
Environmental Law on the part of the Company or any of its subsidiaries,
including without limitation, any such liability which the Company or any of its
subsidiaries has retained or assumed either contractually or by operation of
law.
For purposes of this Agreement, “Environment” means ambient air, indoor air,
surface water, groundwater, drinking water, soil, surface and subsurface strata,
and natural resources such as wetlands, flora and fauna. “Environmental Laws”
means the common law and all federal, state, local and foreign laws or
regulations, ordinances, codes, orders, decrees, judgments and injunctions
issued, promulgated or entered thereunder, relating to pollution or protection
of the Environment or human health, including without limitation, those relating
to (i) the Release or threatened Release of Materials of Environmental Concern;
and (ii) the manufacture, processing, distribution, use, generation, treatment,
storage, transport, handling or recycling of Materials of Environmental Concern.
“Materials of Environmental Concern” means any substance, material, pollutant,
contaminant, chemical, waste, compound, or constituent, in any form, including
without limitation, petroleum and petroleum products, subject to regulation or
which can give rise to liability under any Environmental Law. “Release” means
any release, spill, emission, discharge, deposit, disposal, leaking, pumping,
pouring, dumping, emptying, injection or leaching into the Environment, or into,
from or through any building, structure or facility.
(q)    The Company and each Guarantor is not, and after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in the Time of Sale Memorandum and the Final Memorandum will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended (the “Investment Company Act”).
(r)    None of the Company, any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act, an “Affiliate”), or any person acting on
its or their behalf (other than the Initial Purchasers or any person acting on
their behalf, as to whom the Company makes no representation or warranty) has,
directly or indirectly, solicited any offer to buy or offered to sell, or will,
directly or indirectly, solicit any offer to buy or offer to sell, in the United
States or to any United States citizen or resident, any security which is or
would be integrated with the sale of the Securities in a manner that would
require the sale of the Securities to be registered under the Securities Act.
None of the Company, its Affiliates, or any person acting on its or any of their
behalf (other than the Initial Purchasers or their Affiliates or

7



--------------------------------------------------------------------------------




any person acting on their behalf, as to whom the Company makes no
representation or warranty) has engaged or will engage, in connection with the
offering of the Securities, in any form of general solicitation or general
advertising within the meaning of Rule 502 under the Securities Act.
(s)    With respect to those Securities sold in reliance upon Regulation S, (i)
none of the Company, its Affiliates or any person acting on its or their behalf
(other than the Initial Purchasers or any person acting on their behalf, as to
whom the Company makes no representation or warranty) has engaged or will engage
in any directed selling efforts within the meaning of Regulation S and (ii) each
of the Company and its Affiliates and any person acting on its or their behalf
(other than the Initial Purchasers or any person acting on their behalf, as to
whom the Company makes no representation or warranty) has complied and will
comply with the offering restrictions set forth in Regulation S.
(t)    Subject to compliance by the Initial Purchasers with the procedures set
forth in Section 7 hereof, it is not necessary in connection with the offer,
sale and delivery of the Securities to the Initial Purchasers and to each
Subsequent Purchaser by the Initial Purchasers in the manner contemplated by
this Agreement and the Time of Sale Memorandum to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939 (the “Trust Indenture Act,” which term, as used herein, includes the rules
and regulations of the Commission promulgated thereunder).
(u)    The Securities are eligible for resale pursuant to Rule 144A and will not
be, at the Closing Date, of the same class as securities listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated interdealer quotation system.
(v)    Neither the Company nor any of its subsidiaries or affiliates, nor any
director, officer, or employee, nor, to the Company’s knowledge, any agent or
representative of the Company or of any of its subsidiaries or affiliates, has
taken or will take any action in furtherance of an offer, payment, promise to
pay, or authorization or approval of the payment or giving of money, property,
gifts or anything else of value, directly or indirectly, to any “government
official” (including any officer or employee of a government or government-owned
or controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) to
influence official action or secure an improper advantage; and the Company and
its subsidiaries and affiliates have conducted their businesses in compliance
with applicable anti-corruption laws and have instituted and maintain and will
continue to maintain policies and procedures designed to promote and achieve
compliance with such laws and with the representation and warranty contained
herein.

8



--------------------------------------------------------------------------------




(w)    The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct business, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.
(x)    (i) Neither the Company nor any of its subsidiaries, nor any director,
officer, or employee thereof, nor, to the Company’s knowledge, any agent,
affiliate or representative of the Company or any of its subsidiaries, is an
individual or entity (“Person”) that is, or is owned or controlled by a Person
that is:
(A)    the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”) , the United
Nations Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s
Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor
(B)    located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, Crimea, Cuba, Iran, North
Korea, Sudan and Syria).
(ii)    The Company will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person:
(A)    to fund or facilitate any activities or business of or with any Person or
in any country or territory that, at the time of such funding or facilitation,
is the subject of Sanctions; or
(B)    in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

9



--------------------------------------------------------------------------------




(iii)    For the past 5 years, the Company and its subsidiaries have not
knowingly engaged in, are not now knowingly engaged in, and will not engage in,
any dealings or transactions with any Person, or in any country or territory,
that at the time of the dealing or transaction is or was the subject of
Sanctions.
(y)     PricewaterhouseCoopers LLP (“PWC”), which expressed its opinion with
respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) and supporting schedules included in the
Time of Sale Memorandum, is a registered public accounting firm within the
meaning of the Rules of Professional Conduct/Code of Ethics (or similar rules)
and Regulation S-X under the Securities Act and the Exchange Act, and any
non-audit services provided to the Company by PWC have been approved by the
audit committee of the board of directors of the Company.
(z)    The financial statements, together with the related schedules and notes,
included in the Time of Sale Memorandum present fairly, in all material
respects, the consolidated financial position of the entities to which they
relate as of and at the dates indicated and the results of their operations and
cash flows for the periods specified. Such financial statements have been
prepared in accordance with generally accepted accounting principles in the
United States (“U.S. GAAP”) applied on a consistent basis throughout the periods
involved, except as may be expressly stated in the related notes thereto. The
financial data set forth in the Time of Sale Memorandum under the captions
“Summary—Summary Historical Consolidated Financial Information and Other Data”
and “Selected Consolidated Financial Information” fairly present, in all
material respects, the information set forth therein on a basis consistent with
that of the audited financial statements contained in the Time of Sale
Memorandum. The statistical and market related data and forward looking
statements included in the Time of Sale Memorandum are based on or derived from
sources that the Company believes to be reliable and accurate in all material
respects and represent their good faith estimates that are made on the basis of
data derived from such sources.
(aa)    The Company and its subsidiaries own or possess, or can acquire rights
to own on commercially reasonable terms, all material patents, patent rights,
licenses, inventions, copyrights, know how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks and trade names currently employed by
them in connection with the business now operated by them, and neither the
Company nor any of its subsidiaries has received any written notice of
infringement of or conflict with asserted rights of others with respect to any
of the foregoing which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect.

10



--------------------------------------------------------------------------------




(bb)    The Company and its Significant Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct their respective businesses, and
neither the Company nor any of its Significant Subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit which, singly or in the aggregate, would
reasonably be expected to have a Material Adverse Effect, except as described in
the Time of Sale Memorandum.
(cc)    Except as disclosed in the Time of Sale Memorandum, the Company and its
subsidiaries have good and marketable title in fee simple to, or have valid
rights to lease or otherwise use, all items of real property and good and
marketable title to all personal property owned by them which is material to the
business of the Company and its subsidiaries, in each case free and clear of all
liens, encumbrances and defects except those that (i) do not materially affect
the value of such property or (ii) do not interfere with the use made and
proposed to be made of such property by the Company and its subsidiaries or
(iii) would not reasonably be expected, individually or in the aggregate, to
have an Material Adverse Effect.
(dd)    The Company and each of its Significant Subsidiaries have filed all
federal, state, local and foreign tax returns required to be filed through the
date of this Agreement or have requested extensions thereof (except where the
failure to file would not, individually or in the aggregate, have a Material
Adverse Effect) and have paid all taxes required to be paid thereon (except for
cases in which the failure to file or pay would not have a Material Adverse
Effect, or, except as currently being contested in good faith and for which
reserves required by U.S. GAAP have been created in the financial statements of
the Company), and no tax deficiency has been determined adversely to the Company
or any of its Significant Subsidiaries which has had (nor does the Company nor
any of its Significant Subsidiaries have any notice or knowledge of any tax
deficiency which could reasonably be expected to be determined adversely to the
Company or its Significant Subsidiaries and which could reasonably be expected
to have) a Material Adverse Effect.
(ee)    The Company and each of its Significant Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which they
are engaged; neither the Company nor any of its Significant Subsidiaries has
been refused any insurance coverage sought or applied for; and neither the
Company nor any of its Significant Subsidiaries has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect, except as described in the Time of Sale Memorandum.

11



--------------------------------------------------------------------------------




(ff)    None of the Company or any of the Guarantors has taken and none will
take, directly or indirectly, any action designed to or that might be reasonably
expected to cause or result in stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Securities.
(gg)    The Company and its subsidiaries and their respective officers and
directors are in compliance in all material respects with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder).
(hh)    The Company maintains a system of accounting controls that is in
compliance with the Sarbanes-Oxley Act and is sufficient to provide reasonable
assurances that: (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
(ii)    The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rules 13a-15 and 15d-14 under the
Exchange Act); such disclosure controls and procedures are designed to ensure
that material information relating to the Company and its subsidiaries is made
known to the chief executive officer and chief financial officer of the Company
by others within the Company or any of its subsidiaries, and such disclosure
controls and procedures are reasonably effective to perform the functions for
which they were established subject to the limitations of any such control
system; the Company’s auditors and the audit committee of the board of directors
of the Company have been advised of: (i) any significant deficiencies or
material weaknesses in the design or operation of internal controls which could
adversely affect the Company’s ability to record, process, summarize, and report
financial data; and (ii) any fraud, whether or not material, that involves
management or other employees who have a role in the Company’s internal
controls; and since the date of the most recent evaluation of such disclosure
controls and procedures, there have been no significant changes in internal
controls or in other factors that could significantly affect internal controls,
including any corrective actions with regard to significant deficiencies and
material weaknesses.
(jj)    The Company and its subsidiaries and any “employee benefit plan” (as
defined under the Employee Retirement Income Security Act of 1974 (as amended,
“ERISA,” which term, as used herein, includes the regulations and published
interpretations thereunder) established or maintained by the Company and its
subsidiaries or their “ERISA Affiliates” (as defined below) are in compliance in
all material respects with ERISA. “ERISA Affiliate” means, with respect to the

12



--------------------------------------------------------------------------------




Company or a subsidiary of the Company, any member of any group of organizations
described in Section 414 of the Internal Revenue Code of 1986 (as amended, the
“Code,” which term, as used herein, includes the regulations and published
interpretations thereunder) of which the Company or such subsidiary is a member.
No “reportable event” (as defined under ERISA) has occurred or is reasonably
expected to occur with respect to any “employee benefit plan” established or
maintained by the Company, its subsidiaries or any of their ERISA Affiliates. No
“employee benefit plan” established or maintained by the Company or its
subsidiaries or any of their ERISA Affiliates, if such “employee benefit plan”
were terminated, would have any “amount of unfunded benefit liabilities” (as
defined under ERISA). Neither the Company or its subsidiaries nor any of their
ERISA Affiliates has incurred or reasonably expects to incur any liability under
(i) Title IV of ERISA with respect to termination of, or withdrawal from, any
“employee benefit plan” or (ii) Sections 412, 4971, 4975 or 4980B of the Code.
Each “employee benefit plan” established or maintained by the Company or its
subsidiaries or any of their ERISA Affiliates that is intended to be qualified
under Section 401 of the Code is so qualified and nothing has occurred, whether
by action or failure to act, which would cause the loss of such qualification.
(kk)    No material labor dispute with the employees of the Company or any of
its Significant Subsidiaries exists, except as described in the Time of Sale
Memorandum, or, to the knowledge of the Company, is imminent; and the Company is
not aware of any existing, threatened or imminent labor disturbance by the
employees of any of its principal suppliers, manufacturers or contractors that
could reasonably be expected to have a Material Adverse Effect.
(ll)    The interactive data in eXtensible Business Reporting Language included
or incorporated by reference in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum fairly presents the information called for in
all material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.
2.    Agreements to Sell and Purchase. Each of the Company and the Guarantors
hereby agrees to issue and sell to the Initial Purchasers, and each Initial
Purchaser, upon the basis of the representations and warranties herein
contained, but subject to the conditions hereinafter stated, agrees, severally
and not jointly, to purchase from the Company and the Guarantors the respective
principal amount of Securities set forth in Schedule I hereto opposite its name
at a purchase price of 98.000% of the principal amount thereof (the “Purchase
Price”), plus accrued and unpaid interest, if any, from May 27, 2015 to the
Closing Date (as defined below).
3.    Terms of Offering. You have advised the Company that the Initial
Purchasers will make an offering of the Securities purchased by the Initial
Purchaser hereunder as soon as practicable after this Agreement is entered into
as in your judgment is advisable.

13



--------------------------------------------------------------------------------




4.    Payment and Delivery. Payment for the Securities shall be made to the
Company in federal or other funds immediately available in New York City against
delivery of such Securities for the respective accounts of the several Initial
Purchasers at 10:00 a.m., New York City time, on May 27, 2015, or at such other
time on the same or such other date, not later than June 3, 2015, as shall be
designated in writing by the Company and Morgan Stanley & Co. LLC. The time and
date of such payment are hereinafter referred to as the “Closing Date.” Such
delivery and payment shall be made at the offices of Shearman & Sterling LLP,
599 Lexington Avenue, New York, New York 10022 (or such other place as may be
agreed to by the Company and Morgan Stanley & Co. LLC).
The Securities shall be in definitive form or global form, as specified by the
Representative, and registered in such names and in such denominations as the
Representative shall request in writing not later than one full business day
prior to the Closing Date. The Securities shall be delivered to the
Representative on the Closing Date for the respective accounts of the Initial
Purchasers, with any transfer taxes payable in connection with the transfer of
the Securities to the Initial Purchasers duly paid, against payment of the
Purchase Price therefor plus accrued interest, if any, to the date of payment
and delivery. Time shall be of the essence, and delivery at the time and place
specified in this Agreement is a condition to the obligations of the Initial
Purchasers.
5.    Conditions to the Initial Purchasers’ Obligations. The several obligations
of the Initial Purchasers to purchase and pay for the Securities as provided
herein on the Closing Date are subject to the satisfaction or waiver, as
determined by the Representative in its sole discretion, of the following
conditions precedent on or prior to the Closing Date:
(a)    Subsequent to the execution and delivery of this Agreement and prior to
the Closing Date:
(i)    there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of the securities of the Company or in
the rating outlook for the Company by any “nationally recognized statistical
rating organization,” as such term is defined in Section 3(a)(62) of the
Exchange Act; and
(ii)    there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of the Company and its subsidiaries, taken as a
whole, from that set forth in the Time of Sale Memorandum (exclusive of any
amendment or supplement) provided to the prospective purchasers of the
Securities that, in your judgment, is material and adverse and that makes it, in
your judgment, impracticable to market the Securities on the terms and in the
manner contemplated in the Time of Sale Memorandum (exclusive of any amendment
or supplement).

14



--------------------------------------------------------------------------------




(b)    The representations and warranties of the Company and each Guarantor
contained in this Agreement shall be true and correct on and as of the Time of
Sale and on and as of the Closing Date as if made on and as of the Closing Date;
the statements of the Company’s officers made pursuant to any certificate
delivered in accordance with the provisions hereof shall be true and correct on
and as of the date made and on and as of the Closing Date; the Company and each
Guarantor shall have performed all covenants and agreements and satisfied all
conditions on their part to be performed or satisfied hereunder at or prior to
the Closing Date.
(c)    The Initial Purchasers shall have received on the Closing Date a
certificate, dated the Closing Date and signed by the Chief Executive Officer or
President of the Company and each Guarantor and the Chief Financial Officer or
Chief Accounting Officer of the Company and each Guarantor to the effect set
forth in Section 5(a)(i), 5(a)(ii), and 5(b); and that the sale of the
Securities has not been enjoined (temporarily or permanently).
(d)    The Initial Purchasers shall have received on the Closing Date (i) an
opinion and negative assurance letter of Wilson Sonsini Goodrich & Rosati,
Professional Corporation, outside counsel for the Company, dated the Closing
Date, to the effect set forth in Exhibit A and (ii) an opinion of Severn,
O’Connor & Kresslein, P.A., dated the Closing Date, to the effect set forth in
Exhibit B. Such opinions and letter shall be rendered to the Initial Purchasers
at the request of the Company and shall so state therein.
(e)    The Initial Purchasers shall have received on the Closing Date an opinion
and negative assurance letter of Shearman & Sterling LLP, counsel for the
Initial Purchasers, dated the Closing Date, with respect to such matters as may
be reasonably requested by the Initial Purchasers.
(f)    On the date hereof, the Initial Purchasers shall have received from PWC,
a “comfort letter” dated the date hereof addressed to the Initial Purchasers, in
form and substance satisfactory to the Representative, covering the financial
information in the Time of Sale Memorandum and other customary matters. In
addition, on the Closing Date, the Initial Purchasers shall have received from
such accountants a “bring-down comfort letter” dated the Closing Date addressed
to the Initial Purchasers, in form and substance satisfactory to the
Representative, in the form of the “comfort letter” delivered on the date
hereof, except that (i) it shall cover the financial information in the Final
Memorandum and any amendment or supplement thereto and (ii) procedures shall be
brought down to a date no more than three days prior to the Closing Date.
(g)    The Company and the Guarantors shall have executed and delivered the
Indenture, in form and substance reasonably satisfactory to the Initial
Purchasers, and the Initial Purchasers shall have received executed copies
thereof.

15



--------------------------------------------------------------------------------




(h)    The sale of the Securities shall not be enjoined (temporarily or
permanently) on the Closing Date.
(i)    On or before the Closing Date, the Initial Purchasers and counsel for the
Initial Purchasers shall have received such information, documents, letters and
opinions as they may reasonably require for the purposes of enabling them to
pass upon the issuance and sale of the Securities as contemplated herein, or in
order to evidence the accuracy of any of the representations and warranties, or
the satisfaction of any of the conditions or agreements, herein contained.
If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Sections 6(g), 8 and 11 hereof shall at all times be
effective and shall survive such termination.
6.    Covenants of the Company. Each of the Company and the Guarantors covenants
with each Initial Purchaser as follows:
(a)    To furnish to you in New York City, without charge, as promptly as
practicable following the Time of Sale and in any event not later than the
second business day following the date hereof and during the period mentioned in
Section 6(d) or (e), as many copies of the Time of Sale Memorandum, the Final
Memorandum, any documents incorporated by reference therein and any supplements
and amendments thereto as you may reasonably request.
(b)    During the Distribution Period (as defined herein), before amending or
supplementing the Preliminary Memorandum, the Time of Sale Memorandum or the
Final Memorandum, to furnish to you a copy of each such proposed amendment or
supplement prior to any proposed use, amendment or filing and not to use any
such proposed amendment or supplement to which you reasonably object; provided
that the Company shall have the right to file with the Commission any report
required to be filed by the Company under the Exchange Act no later than the
time period required by the Exchange Act.
(c)    To furnish to you a copy of each proposed Additional Written Offering
Communication to be prepared by or on behalf of, used by, or referred to by the
Company and not to use or refer to any proposed Additional Written Offering
Communication to which you reasonably object.
(d)    If the Time of Sale Memorandum is being used to solicit offers to buy the
Securities at a time when the Final Memorandum is not yet available to
prospective purchasers and any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Time of Sale Memorandum in
order to make the statements therein, in the light of the circumstances under
which they are made, not misleading or if, in the judgment of the Representative
or counsel

16



--------------------------------------------------------------------------------




for the Initial Purchasers, it is necessary to amend or supplement the Time of
Sale Memorandum to comply with applicable law, subject to clause (b) above,
forthwith to prepare and furnish, at its own expense, to the Initial Purchasers
and to any dealer upon request, either amendments or supplements to the Time of
Sale Memorandum so that the statements in the Time of Sale Memorandum as so
amended or supplemented will not, in the light of the circumstances under which
they are made, when delivered to a Subsequent Purchaser, be misleading or so
that the Time of Sale Memorandum, as amended or supplemented, will comply with
applicable law.
(e)    If, during such period after the date hereof and prior to completion of
the distribution of the Securities by the Initial Purchasers (the “Distribution
Period”), any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Final Memorandum in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading or if, in the judgment of the Representative or counsel for the
Initial Purchasers, it is necessary to amend or supplement the Final Memorandum
to comply with applicable law, forthwith to prepare and furnish, at its own
expense, to the Initial Purchasers, either amendments or supplements to the
Final Memorandum so that the statements in the Final Memorandum as so amended or
supplemented will not, in the light of the circumstances under which they are
made, when delivered to a Subsequent Purchaser, be misleading or so that the
Final Memorandum, as amended or supplemented, will comply with applicable law.
(f)    (i) To cooperate with the Representative and counsel for the Initial
Purchasers to qualify or register (or to obtain exemptions from qualifying or
registering) all or any part of the Securities for offer and sale under the
securities laws of the several states of the United States, the provinces of
Canada or any other jurisdictions designated by the Initial Purchasers, and to
comply with such laws and to continue such qualifications, registrations and
exemptions in effect so long as required for the distribution of the Securities
and (ii) to advise the Representative promptly of the suspension of the
qualification or registration of (or any such exemption relating to) the
Securities for offering, sale or trading in any jurisdiction or any initiation
or threat of any proceeding for any such purpose, and in the event of the
issuance of any order suspending such qualification, registration or exemption,
to use its commercially reasonable efforts to obtain the withdrawal thereof at
the earliest possible moment. Notwithstanding the foregoing, none of the Company
or any of the Guarantors shall be required to qualify as a foreign corporation
or to take any action that would subject it to general service of process in any
such jurisdiction where it is not presently qualified or where it would be
subject to taxation as a foreign corporation.
(g)    Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (i) the fees, disbursements and expenses of the Company’s counsel and
the Company’s

17



--------------------------------------------------------------------------------




accountants and other advisors in connection with the issuance and sale of the
Securities and all other fees or expenses in connection with the issuance and
sale of the Securities, including, without limitation, in connection with the
preparation, printing, filing, shipping and distribution of the Preliminary
Memorandum, the Time of Sale Memorandum, the Final Memorandum, any Additional
Written Offering Communication and any amendments and supplements to any of the
foregoing, this Agreement, the Indenture and the Securities, including all
printing costs associated therewith, and the delivering of copies thereof to the
Initial Purchasers, (ii) all costs and expenses related to the transfer and
delivery of the Securities to the Initial Purchasers, including any transfer or
other taxes payable thereon, (iii) the cost of printing or producing any Blue
Sky or legal investment memorandum in connection with the offer and sale of the
Securities under state securities laws and all expenses in connection with the
qualification of the Securities for offer and sale under state securities laws
as provided in Section 6(f) hereof, including filing fees and the reasonable
fees and disbursements of counsel for the Initial Purchasers in connection with
such qualification and in connection with the Blue Sky or legal investment
memorandum, (iv) any fees charged by rating agencies for the rating of the
Securities, (v) the fees and expenses, if any, incurred in connection with the
admission of the Securities for trading any appropriate market system, (vi) the
costs and charges of the Trustee and any transfer agent, registrar or
depositary, (vii) the cost of the preparation, issuance and delivery of the
Securities, (viii) the costs and expenses of the Company relating to investor
presentations on any “road show” undertaken in connection with the marketing of
the offering of the Securities, including, without limitation, expenses
associated with the preparation or dissemination of any electronic road show,
expenses associated with production of road show slides and graphics, fees and
expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, travel and lodging
expenses of the representatives and officers of the Company and any such
consultants, and the cost of any aircraft chartered in connection with the road
show (it being understood that the Initial Purchasers, collectively, will bear
one-half of the costs associated with any chartered aircraft), (ix) the document
production charges and expenses associated with printing this Agreement and (x)
all other costs and expenses incident to the performance of the obligations of
the Company hereunder for which provision is not otherwise made in this Section.
It is understood, however, that except as provided in this Section, Section 8,
and the last paragraph of Section 11, the Initial Purchasers will pay all of
their costs and expenses, including fees and disbursements of their counsel.
(h)    Neither the Company nor any Affiliate will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) which if, as a result of the doctrine of
“integration” referred to in Rule 502 under the Securities Act, such offer or
sale would render invalid (for the purpose of (i) the sale of the Securities by
the Company to the Initial Purchasers, or (ii) the resale of the Securities by
the Initial Purchasers to the Subsequent Purchasers

18



--------------------------------------------------------------------------------




the exemption from the registration requirements of the Securities Act provided
by Section 4(a)(2) thereof or by Rule 144A or by Regulation S thereunder.
(i)    Not to solicit any offer to buy or offer or sell the Securities by means
of any form of general solicitation or general advertising (as those terms are
used in Rule 502(c) of Regulation D under the Securities Act) or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act.
(j)    (i) Prior to the Closing Date, to furnish to the Initial Purchasers, as
soon as they have been prepared, a copy of any audited annual financial
statements or unaudited interim financial statements of the Company for any
period subsequent to the period covered by the most recent financial statements
appearing in the Time of Sale Memorandum and the Final Memorandum; and (ii)
while any of the Securities remain outstanding, to make available, upon request,
to any holder of such Securities and any prospective purchasers thereof the
information specified in Rule 144A(d)(4) under the Securities Act, unless at
such time the Company shall be subject to Section 13 or 15(d) of the Exchange
Act and shall have filed all reports required to be filed pursuant to such
Sections and the related rules and regulations of the Commission.
(k)    During the period of two years after the Closing Date, the Company will
not be, nor will it become, an open-end investment company, unit investment
trust or face-amount certificate company that is or is required to be registered
under Section 8 of the Investment Company Act.
(l)    None of the Company, its Affiliates or any person acting on its or their
behalf (other than the Initial Purchasers or any person acting on their behalf)
will engage in any directed selling efforts (as that term is defined in
Regulation S) with respect to the Securities, and the Company and its Affiliates
and each person acting on its or their behalf (other than the Initial Purchasers
or any person acting on their behalf) will comply with the offering restrictions
requirement of Regulation S.
(m)    During the period of one year after the Closing Date, the Company will
not, and will not permit any person that is an affiliate (as defined in Rule 144
under the Securities Act) at such time (or has been an affiliate within the
three months preceding such time) to, resell any of the Securities that have
been acquired by any of them except for sales of Securities purchased by the
Company or any of its affiliates and resold in a transaction registered under
the Securities Act or pursuant to any exemption under the Securities Act that
results in such Securities not being “restricted securities” within the meaning
of Rule 144(a)(3) under the Securities Act.
(n)    Not to take any action prohibited by Regulation M under the Exchange Act
in connection with the distribution of the Securities contemplated hereby.

19



--------------------------------------------------------------------------------




(o)    To apply the net proceeds from the sale of the Securities in the manner
described under the caption “Use of Proceeds” in the Time of Sale Memorandum and
the Final Memorandum.
(p)    During the period of 90 days following the date hereof, the Company will
not and will not permit any of its subsidiaries to, without the prior written
consent of Morgan Stanley & Co. LLC (which consent may be withheld at the sole
discretion of Morgan Stanley & Co. LLC), directly or indirectly, sell, offer,
contract or grant any option to sell, pledge, transfer or establish an open “put
equivalent position” within the meaning of Rule 16a-1 under the Exchange Act, or
otherwise dispose of or transfer, or announce the offering of, or file any
registration statement under the Securities Act in respect of, any debt
securities of the Company or any subsidiary of the Company or securities
exchangeable for or convertible into debt securities of the Company or any
subsidiary of the Company (other than as contemplated by this Agreement).
7.    Offering of Securities; Restrictions on Transfer. (a) Each Initial
Purchaser, severally and not jointly, represents and warrants to the Company
that such Initial Purchaser is a qualified institutional buyer as defined in
Rule 144A under the Securities Act (a “QIB”). Each Initial Purchaser, severally
and not jointly, agrees with the Company that (i) it will not solicit offers
for, or offer or sell, such Securities by any form of general solicitation or
general advertising (as those terms are used in Regulation D under the
Securities Act) or in any manner involving a public offering within the meaning
of Section 4(2) of the Securities Act and (ii) it will solicit offers for such
Securities only from, and will offer such Securities only to, persons that it
reasonably believes to be (A) in the case of offers inside the United States,
QIBs or (B) in the case of offers outside the United States, to persons other
than U.S. persons (“foreign purchasers,” which term shall include dealers or
other professional fiduciaries in the United States acting on a discretionary
basis for foreign beneficial owners (other than an estate or trust)) in reliance
upon Regulation S under the Securities Act that, in each case, in purchasing
such Securities are deemed to have represented and agreed as provided in the
Final Memorandum under the caption “Notice to Investors”.
(b)    Each Initial Purchaser, severally and not jointly, represents, warrants,
and agrees (on behalf of itself and any person acting on their behalf) with
respect to offers and sales outside the United States that:
(i)    such Initial Purchaser understands that no action has been or will be
taken in any jurisdiction by the Company or the Guarantors that would permit a
public offering of the Securities, or possession or distribution of the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum or any
other offering or publicity material relating to the Securities, in any country
or jurisdiction where action for that purpose is required;

20



--------------------------------------------------------------------------------




(ii)    such Initial Purchaser will comply with all relevant laws, regulations
and directives in each jurisdiction in which it acquires, offers, sells or
delivers Securities or has in its possession or distributes the Preliminary
Memorandum, the Time of Sale Memorandum, the Final Memorandum or any such other
material, in all cases at its own expense;
(iii)    the Securities have not been registered under the Securities Act and
may not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons except in accordance with Rule 144A under the
Securities Act or pursuant to another exemption from the registration
requirements of the Securities Act;
(iv)    such Initial Purchaser has offered the Securities and will offer and
sell the Securities (A) as part of its distribution at any time and (B)
otherwise until 40 days after the later of the commencement of the offering and
the Closing Date, only in accordance with Rule 903 of Regulation S or as
otherwise permitted in Section 7(a); accordingly, neither such Initial
Purchaser, its Affiliates nor any persons acting on its or their behalf have
engaged or will engage in any directed selling efforts (within the meaning of
Regulation S) with respect to the Securities, and any such Initial Purchaser,
its Affiliates and any such persons have complied and will comply with the
offering restrictions requirement of Regulation S;
(v)    such Initial Purchaser, in relation to each Member State of the European
Economic Area, has represented and agreed that with effect from and including
the date on which the Prospectus Directive was implemented in that Member State
(the “Relevant Implementation Date”) it has not made and will not make an offer
of Securities to the public in that Member State, except that it may, with
effect from and including the Relevant Implementation Date, make an offer of
such notes to the public in that Member State to:
(A)    any legal entity which is a qualified investor as defined in the
Prospectus Directive;
(B)    fewer than 150 natural or legal persons (other than qualified investors
as defined in the Prospectus Directive), as permitted under the Prospectus
Directive, subject to obtaining the prior consent of Morgan Stanley & Co. LLC on
behalf of the Initial Purchasers for any such offer; or
(C)    in any other circumstances falling within Article 3 of the Prospectus
Directive, provided that no such offer of Securities shall require the Company
or any Initial Purchaser to publish a prospectus pursuant to Article 3 of the
Prospectus Directive.

21



--------------------------------------------------------------------------------




For the purposes of the above, the expression “an offer of Securities to the
public” in relation to any Securities in any Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Securities to be offered so as to enable an investor
to decide to purchase or subscribe for the Securities, as the same may be varied
in that Member State by any measure implementing the Prospectus Directive in
that Member State. The expression “Prospectus Directive” means Directive
2003/71/EC (as amended), and includes any relevant implementing measure in the
Member State.
(vi)    such Initial Purchaser has represented and agreed that it:
(A)    has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the Financial Services
and Markets Act 2000 (the “FSMA”)) received by it in connection with the issue
or sale of the Securities in circumstances in which Section 21(1) of the FSMA
does not apply to the Company; and
(B)    has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the notes in, from or
otherwise involving the United Kingdom; and
(vii)    such Initial Purchaser agrees that, at or prior to confirmation of
sales of the Securities, it will have sent to each distributor, dealer or person
receiving a selling concession, fee or other remuneration that purchases
Securities from it during the restricted period a confirmation or notice to
substantially the following effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the closing date, except
in either case in accordance with Regulation S (or Rule 144A if available) under
the Securities Act. Terms used above have the meaning given to them by
Regulation S.”
Terms used in this Section 7(b) have the meanings given to them by Regulation S,
unless otherwise indicated.

22



--------------------------------------------------------------------------------




8.    Indemnity and Contribution. (a) Each of the Company and the Guarantors,
jointly and severally, agrees to indemnify and hold harmless each Initial
Purchaser, its directors and officers and each person, if any, who controls any
Initial Purchaser within the meaning of either Section 15 of the Securities Act
or Section 20 of the Exchange Act, and each affiliate of each Initial Purchaser
within the meaning of Rule 405 under the Securities Act from and against any and
all losses, claims, damages, liabilities and expenses (including, without
limitation, any legal or other expenses reasonably incurred in connection with
defending or investigating any such action or claim, as such expenses are
incurred) caused by any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Memorandum, the Time of Sale
Memorandum or any amendment or supplement thereto, any Additional Written
Offering Communication prepared by or on behalf of, used by, or referred to by
the Company, or the Final Memorandum or any amendment or supplement thereto, or
caused by any omission or alleged omission to state therein a material fact
necessary to make the statements therein in the light of the circumstances under
which they were made not misleading, except insofar as such losses, claims,
damages or liabilities are caused by any such untrue statement or omission or
alleged untrue statement or omission based upon information relating to any
Initial Purchaser furnished to the Company by such Initial Purchaser through the
Representative expressly for use in the Preliminary Memorandum, the Pricing
Supplement, any Additional Written Offering Communication or the Final
Memorandum (or any amendment or supplement thereto). The indemnity agreement set
forth in this Section 8(a) shall be in addition to any liabilities that the
Company and the Guarantors may otherwise have.
(b)    Each Initial Purchaser agrees, severally and not jointly, to indemnify
and hold harmless the Company, each Guarantor, each of their respective
directors, officers and each person, if any, who controls the Company or any
Guarantor within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act to the same extent as the foregoing indemnity
from the Company to such Initial Purchaser, but only with reference to
information relating to such Initial Purchaser furnished to the Company by such
Initial Purchaser through the Representative expressly for use in the
Preliminary Memorandum, the Pricing Supplement, any Additional Written Offering
Communication or the Final Memorandum (or any amendment or supplement thereto).
Each of the Company and the Guarantors hereby acknowledges that the only
information that the Initial Purchasers through the Representative have
furnished to the Company expressly for use in the Preliminary Memorandum, the
Time of Sale Memorandum, any Additional Written Offering Communication or the
Final Memorandum (or any amendment or supplement thereto) are the statements set
forth in the fourth and ninth paragraphs under the caption “Plan of
Distribution” in the Preliminary Memorandum and the Final Memorandum. The
indemnity agreement set forth in this Section 8(b) shall be in addition to any
liabilities that each Initial Purchaser may otherwise have.

23



--------------------------------------------------------------------------------




(c)    In case any proceeding (including any governmental investigation) shall
be instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing; provided, however, that the failure to so
notify the indemnifying party will not relieve it from any liability which it
may have to any indemnified party under this Section 8 except to the extent that
it has been materially prejudiced by such failure (through the forfeiture of
substantive rights and defenses) and shall not relieve the indemnifying party
from any liability that the indemnifying party may have to an indemnified party
other than under this Section 8. The indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (iii) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel, (iv) the
indemnifying party has failed within a reasonable time to retain counsel
reasonably satisfactory to the indemnified party, (v) the indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the indemnifying
party, or (vi) the named parties to any such proceeding (including any impleaded
parties) include both the indemnifying party and the indemnified party and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. It is understood that the
indemnifying party shall not, in respect of the legal expenses of any
indemnified party in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the fees and expenses of more than one
separate firm (in addition to any local counsel) for all such indemnified
parties and that all such fees and expenses shall be reimbursed as they are
incurred. Such firm shall be designated in writing by Morgan Stanley & Co. LLC,
in the case of parties indemnified pursuant to Section 8(a), and by the Company,
in the case of parties indemnified pursuant to Section 8(b). The indemnifying
party shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any loss, claim, damage, liability or expense
by reason of such settlement or judgment. No indemnifying party shall, without
the prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such proceeding and does not include any statements as to or any findings of
fault, culpability or failure to act by or on behalf of any indemnified party.

24



--------------------------------------------------------------------------------




(d)    To the extent the indemnification provided for in Section 8(a) or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages, liabilities or expenses referred to therein, then each
indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages, liabilities
or expenses (iii) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors on the one hand and the
Initial Purchasers on the other hand from the offering of the Securities or (iv)
if the allocation provided by clause 8(d)(i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause 8(d)(i) above but also the relative
fault of the Company and the Guarantors on the one hand and of the Initial
Purchasers on the other hand in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the Company
and the Guarantors on the one hand and the Initial Purchasers on the other hand
in connection with the offering of the Securities shall be deemed to be in the
same respective proportions as the net proceeds from the offering of the
Securities (before deducting expenses) received by the Company and the total
discounts and commissions received by the Initial Purchasers bear to the
aggregate offering price of the Securities. The relative fault of the Company
and the Guarantors on the one hand and of the Initial Purchasers on the other
hand shall be determined by reference to, among other things, whether the untrue
or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Guarantors, or by the Initial Purchasers, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The Initial Purchasers’ respective obligations to
contribute pursuant to this Section 8 are several in proportion to the
respective principal amount of Securities they have purchased hereunder as set
forth opposite their names in Schedule I hereto, and not joint.
(e)    The Company and the Guarantors and the Initial Purchasers agree that it
would not be just or equitable if contribution pursuant to Section 8(d) were
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation that does
not take account of the equitable considerations referred to in Section 8(d).
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages and liabilities referred to in Section 8(d) shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
subsection (e), no Initial Purchaser shall be obligated to make contributions
hereunder that in the aggregate exceed the total discounts, commissions and
other compensation received by such Initial Purchaser under this Agreement, less
the aggregate amount of any damages that such Initial Purchaser has otherwise
been required to pay by reason of such untrue or

25



--------------------------------------------------------------------------------




alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The remedies provided for in this
Section 8 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any indemnified party at law or in equity.
(f)    The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
(iii) any termination of this Agreement, (iv) any investigation made by or on
behalf of any Initial Purchaser, its officers or directors or any person
controlling any Initial Purchaser or any affiliate of any Initial Purchaser or
by or on behalf of the Company, its officers or directors or any person
controlling the Company and (v) acceptance of and payment for any of the
Securities.
9.    Termination. The Representative may terminate this Agreement by notice
given by you to the Company, if after the execution and delivery of this
Agreement and prior to the Closing Date (i) trading generally shall have been
suspended or materially limited on, or by, as the case may be, any of the New
York Stock Exchange, the NYSE MKT, the NASDAQ Global Market, the Chicago Board
of Options Exchange, the Chicago Mercantile Exchange or the Chicago Board of
Trade, (ii) trading of any securities of the Company shall have been suspended
on any exchange or in any over the counter market, (iii) a material disruption
in securities settlement, payment or clearance services in the United States
shall have occurred, (iv) any moratorium on commercial banking activities shall
have been declared by federal or New York State authorities or (v) there shall
have occurred any outbreak or escalation of hostilities, or any change in
financial markets or any calamity or crisis that, in the judgment of the
Representative, is material and adverse and which, singly or together with any
other event specified in this clause (v), makes it, the judgment of the
Representative, impracticable or inadvisable to proceed with the offer, sale or
delivery of the Securities on the terms and in the manner contemplated in the
Time of Sale Memorandum or the Final Memorandum.
10.    Effectiveness; Defaulting Initial Purchasers. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.
If, on the Closing Date, any one or more of the Initial Purchasers shall fail or
refuse to purchase Securities that it or they have agreed to purchase hereunder
on such date, and the aggregate principal amount of Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase is not more than one tenth of the aggregate principal amount of
Securities to be purchased on such date, the other Initial Purchasers shall be
obligated severally in the proportions that the principal amount of Securities
set forth opposite their respective names in Schedule I bears to the aggregate
principal amount of Securities set forth opposite the names of all such non
defaulting Initial Purchasers, or in such other proportions as may be specified
by the Representative with the consent of the

26



--------------------------------------------------------------------------------




non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date; provided that in no event shall the principal
amount of Securities that any Initial Purchaser has agreed to purchase pursuant
to this Agreement be increased pursuant to this Section 10 by an amount in
excess of one ninth of such principal amount of Securities without the written
consent of such Initial Purchaser. If, on the Closing Date any Initial Purchaser
or Initial Purchasers shall fail or refuse to purchase Securities which it or
they have agreed to purchase hereunder on such date and the aggregate principal
amount of Securities with respect to which such default occurs is more than one
tenth of the aggregate principal amount of Securities to be purchased on the
Closing Date, and arrangements satisfactory to the non-defaulting Initial
Purchasers and the Company for the purchase of such Securities are not made
within 36 hours after such default, this Agreement shall terminate without
liability on the part of any non defaulting Initial Purchaser or of the Company
or any Guarantor except that the provisions of Sections 6(g), 8 and 11 hereof
shall at all times be effective and shall survive such termination. In any such
case either the Representative or the Company shall have the right to postpone
the Closing Date, but in no event for longer than seven days, in order that the
required changes, if any, in the Time of Sale Memorandum, the Final Memorandum
or in any other documents or arrangements may be effected. As used in this
Agreement, the term “Initial Purchaser” shall be deemed to include any person
substituted for a defaulting Initial Purchaser under this Section 10. Any action
taken under this paragraph shall not relieve any defaulting Initial Purchaser
from liability in respect of any default of such Initial Purchaser under this
Agreement.
11.    Reimbursement of the Expenses of the Initial Purchasers. If this
Agreement shall be terminated by the Representative pursuant to Section 9 or
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall be unable to perform its obligations under this
Agreement, the Company will reimburse the Initial Purchasers, severally, upon
demand for all out of pocket expenses that are documented in reasonable detail
in writing to the Company (including the fees and disbursements of their
counsel) reasonably incurred by such Initial Purchasers in connection with this
Agreement or the offering contemplated hereunder.
12.    Entire Agreement. (a) This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not
superseded by this Agreement) that relate to the offering of the Securities,
represents the entire agreement between the Company and the Initial Purchasers
with respect to the preparation of the Preliminary Memorandum, the Time of Sale
Memorandum, the Final Memorandum, the conduct of the offering, and the purchase
and sale of the Securities.
(b)    This Agreement supersedes all prior agreements and understandings
(whether written or oral) between the Company, the Guarantors and the Initial
Purchasers, or any of them, with respect to the subject matter hereof.

27



--------------------------------------------------------------------------------




(c)    The Company acknowledges that in connection with the offering of the
Securities: (iv) the Initial Purchasers have acted at arms’ length, are not
agents of, and owe no fiduciary duties to, the Company, the Guarantors or any
other person, (v) the Initial Purchasers owe the Company only those duties and
obligations set forth in this Agreement and prior written agreements (to the
extent not superseded by this Agreement) if any, (vi) the Initial Purchasers may
have interests that differ from those of the Company and the Guarantors, and
(vii) the Initial Purchasers have not provided any legal, accounting, regulatory
or tax advice with respect to the offering contemplated hereby, and the Company
and the Guarantors have consulted their own legal, accounting, regulatory and
tax advisors to the extent they deemed appropriate. The Company and the
Guarantors waive to the full extent permitted by applicable law any claims it
may have against the Initial Purchasers arising from an alleged breach of
fiduciary duty in connection with the offering of the Securities.
13.    Counterparts. This Agreement may be signed in two or more counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier, facsimile or
other electronic transmission (i.e., a “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart thereof.
14.    Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto, and to the benefit of the indemnified parties referred
to in Section 8 hereof, and in each case their respective successors, and no
other person will have any right or obligation hereunder. The term “successors”
shall not include any Subsequent Purchaser or other purchaser of the Securities
as such from any of the Initial Purchasers merely by reason of such purchase.
15.    Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.
16.    Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by the Representative on behalf of the Initial
Purchasers, and any such action taken by the Representative shall be binding
upon the Initial Purchasers.
17.    Applicable Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

28



--------------------------------------------------------------------------------




(a)    Any legal suit, action or proceeding arising out of or based upon this
Agreement or the transactions contemplated hereby (“Related Proceedings”) may be
instituted in the federal courts of the United States of America located in the
City and County of New York or the courts of the State of New York in each case
located in the City and County of New York (collectively, the “Specified
Courts”), and each party irrevocably submits to the exclusive jurisdiction
(except for suits, actions, or proceedings instituted in regard to the
enforcement of a judgment of any Specified Court in a Related Proceeding (a
“Related Judgment”), as to which such jurisdiction is non-exclusive) of the
Specified Courts in any Related Proceeding. Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any Related Proceeding brought in any Specified
Court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any Specified Proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
Specified Court that any Related Proceeding brought in any Specified Court has
been brought in an inconvenient forum. Each party not located in the United
States irrevocably appoints CT Corporation System as its agent to receive
service of process or other legal summons for purposes of any Related Proceeding
that may be instituted in any Specified Court.
18.    Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Agreement.
19.    Notices. All communications hereunder shall be in writing and effective
only upon receipt and if to the Initial Purchasers shall be delivered, mailed or
sent to you in care of Morgan Stanley & Co. LLC, at 1585 Broadway, New York, New
York 10036, Attention: High Yield Syndicate Desk, with a copy to the Legal
Department; and if to the Company shall be delivered, mailed or sent to
Plantronics, Inc., 345 Encinal Street, Santa Cruz, California 95060, Attention:
General Counsel.
[Signature Pages Follow]

29



--------------------------------------------------------------------------------




If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.
Very truly yours,

PLANTRONICS, INC.
By:
/s/ Richard R. Pickard
 
Name: Richard R. Pickard
 
Title: VP Legal, General Counsel





FREDERICK ELECTRONICS CORP.
By:
/s/ Richard R. Pickard
 
Name: Richard R. Pickard
 
Title: Secretary






[Signature Page to Purchase Agreement]

--------------------------------------------------------------------------------




Accepted as of the date hereof
Morgan Stanley & Co. LLC 

 
Acting on behalf of itself and as the Representative of the several Initial
Purchasers named in Schedule I hereto. 
 
By: Morgan Stanley & Co. LLC
By:
/s/ Jonathan Rauen
 
Name: Jonathan Rauen
 
Title: Authorized Signatory








[Signature Page to Purchase Agreement]

--------------------------------------------------------------------------------




SCHEDULE I
Initial Purchaser
PRINCIPAL AMOUNT of Securities to be Purchased
Morgan Stanley & Co. LLC
$
215,000,000


Goldman, Sachs & Co.
215,000,000


Deutsche Bank Securities Inc.
20,000,000


Northland Securities, Inc.
12,500,000


Raymond James & Associates, Inc.
12,500,000


Roth Capital Partners, LLC
12,500,000


Sidoti & Company, LLC
12,500,000


Total:
$
500,000,000








I-1



--------------------------------------------------------------------------------




SCHEDULE II
Time of Sale Memorandum
Time of Sale Memorandum
1.
Preliminary Memorandum issued May 18, 2015

2.
Pricing supplement, dated May 21, 2015



Permitted Additional Written Offering Communications
None.





II-1



--------------------------------------------------------------------------------




EXHIBIT A
OPINION OF COUNSEL FOR THE COMPANY
1.    The Company has been duly incorporated and is an existing corporation in
good standing under the laws of the State of Delaware with corporate power and
authority to own its properties and conduct its business as described in the
Disclosure Package and the Final Offering Memorandum.
2.    The Company and the Subsidiary Guarantor are each duly qualified as a
foreign corporation for the transaction of business and is in good standing in
the State of California.
3.    The Company has all requisite corporate power to execute and deliver the
Purchase Agreement, the Indenture and the Notes and to perform its obligations
under the terms of the Purchase Agreement, the Indenture and the Notes.
4.    The Purchase Agreement has been duly authorized, executed and delivered by
the Company.
5.    The Notes have been duly authorized, executed and delivered by the Company
and, when the Guarantee has been duly authorized, executed and delivered by the
Subsidiary Guarantor and the Notes and Guarantee have been authenticated by the
Trustee in the manner provided for in the Indenture and issued and delivered to
the Initial Purchasers against payment of the purchase price therefor specified
in the Purchase Agreement in accordance with the terms of the Purchase
Agreement, such Notes and Guarantee will constitute valid and binding
obligations of the Company and the Subsidiary Guarantor, as applicable,
enforceable against the Company and the Subsidiary Guarantor, as applicable, in
accordance with their terms and will be entitled to the benefits of the
Indenture.
6.    The Indenture has been duly authorized, executed and delivered by the
Company, and the Indenture constitutes a valid and binding agreement of each of
the Company and the Subsidiary Guarantor, enforceable against the Company and
the Subsidiary Guarantor in accordance with its terms.
7.    The issuance and sale of the Notes by the Company and the Guarantee of the
Subsidiary Guarantor and the execution, delivery and performance by the Company
and the Subsidiary Guarantor of their respective obligations under the Purchase
Agreement, the Indenture and the Securities and the consummation of the
transactions therein contemplated do not (i) violate the Certificate of
Incorporation or the Bylaws of the Company, (ii) violate any U.S. federal or New
York or California state law, rule or regulation that in our experience is
normally applicable to general business corporations in relation to transactions
of the type contemplated by the Purchase Agreement or the DGCL, (iii) violate
any Reviewed Judgment or (iv) violate or constitute a default under any Reviewed
Agreement.

A-2



--------------------------------------------------------------------------------




8.    No consent, approval, authorization, order, registration or qualification
of or with any U.S. federal or New York, California or Delaware (solely pursuant
to the DGCL) state court or governmental agency or body that in our experience
is normally applicable to general business corporations in relation to
transactions of the type contemplated by the Purchase Agreement is required for
the issue and sale of the Securities or the consummation by the Company and the
Subsidiary Guarantor of the transactions contemplated by the Purchase Agreement
or the Indenture, except (i) as may be expressly contemplated by the Purchase
Agreement, the Indenture or the Securities and (ii) such consents, approvals,
authorizations, registrations or qualifications as may be required under state
securities or Blue Sky laws in connection with the purchase and distribution of
the Securities by the Initial Purchasers (as to which we express no opinion).
9.    The statements set forth in the Disclosure Package and the Final Offering
Memorandum under the captions “Description of Notes,” insofar as such statements
purport to constitute summaries of the legal matters, documents or proceedings
referred to therein, accurately summarize in all material respects the matters
referred to therein.
10.    The Company is not, and upon the issuance of the Notes and the
application of the net proceeds therefrom, will not be, required to register as
an “investment company,” as such term is defined in the Investment Company Act
of 1940, as amended.
11.    No registration of the Securities under the Act and no qualification of
an indenture under the Trust Indenture Act with respect thereto, is required for
the offer, sale and delivery of the Notes by the Company or the Guarantee of the
Subsidiary Guarantor to the Initial Purchasers pursuant to the Purchase
Agreement and the initial resale of the Notes and Guarantee by the Initial
Purchasers in the manner contemplated by the Purchase Agreement and the Final
Offering Memorandum (it being understood that no opinion is expressed as to any
subsequent resale of the Notes and Guarantee).
12.    The statements set forth in the Disclosure Package and the Final Offering
Memorandum under the caption “Certain U.S. Federal Income Tax Considerations,”
insofar as they purport to summarize matters of United States federal income tax
laws or legal conclusions with respect thereto, accurately summarize in all
material respects the matters referred to therein.

A-2
    

--------------------------------------------------------------------------------




EXHIBIT B
OPINION OF MARYLAND COUNSEL FOR THE COMPANY
1.    The Subsidiary Guarantor has been duly incorporated and is an existing
corporation in good standing under the laws of the State of Maryland with
corporate power and authority to own its properties and conduct its business as
described in the Disclosure Package and the Final Offering Memorandum.
2.    The Subsidiary Guarantor has all requisite corporate power to execute and
deliver the Purchase Agreement, the Indenture and the Notation of Guarantee as
guarantor and to perform its obligations under the terms of the Purchase
Agreement, the Indenture and the Notation of Guarantee.
3.    The Purchase Agreement has been duly authorized, executed and delivered by
the Subsidiary Guarantor.
4.    The Notation of Guarantee has been duly authorized, executed and delivered
by the Subsidiary Guarantor.
5.    The Indenture has been duly authorized, executed and delivered by the
Subsidiary Guarantor.
6.    The issuance and sale of the Notation of Guarantee and the execution,
delivery and performance by the Subsidiary Guarantor of its obligations under
the Purchase Agreement, the Indenture and the Notation of Guarantee and the
consummation of the transactions therein contemplated do not (i) violate the
Articles of Incorporation or the Bylaws, or (ii) violate the MGCL.
7.    Under the MGCL no consent, approval, authorization, order, registration or
qualification of or with any Maryland state court or governmental agency or body
that in our experience is normally applicable to general business corporations
in relation to transactions of the type contemplated by the Purchase Agreement
is required for the issue and sale of the Notation of Guarantee or the
consummation by the Subsidiary Guarantor of the transactions (applicable to
Subsidiary Guarantor) contemplated by the Purchase Agreement or the Indenture,
except (i) as may be expressly contemplated by the Purchase Agreement, the
Indenture or the Notation of Guarantee and (ii) such consents, approvals,
authorizations, registrations or qualifications as may be required under federal
law or state securities or Blue Sky laws in connection with the purchase,
distribution and sale of the Notation of Guarantee by the Initial Purchasers (as
to which we express no opinion).

B-1



--------------------------------------------------------------------------------




8.    Certain of the documents in (a) through (k) above to which the Subsidiary
Guarantor is a party contain a provision that specifies that such documents
shall be governed and construed in accordance with the law of the State of New
York. In cases where a contract or agreement such as documents (a) through (k)
(a “Non-Maryland Contract”) contains a provision which specifies that such
Non-Maryland Contract is to be construed in accordance with the laws of a
jurisdiction other than the State of Maryland (a “Non-Maryland Foreign
Jurisdiction”), if such provision is valid and effective under the laws of the
Non-Maryland Foreign Jurisdiction, then, in any action relating to any such
Non-Maryland Contract before a court of the State of Maryland, or a court of the
United States sitting in the State of Maryland, such court (the “Maryland
Court”) should generally give effect to the choice of the laws of the
Non-Maryland Foreign Jurisdiction to govern the Non-Maryland Contract, as
specified therein, provided that such Maryland Court finds that: (a) the
Non-Maryland Foreign Jurisdiction has a substantial relationship to the parties
or the transactions relating to such Non-Maryland Contract or there is some
other reasonable basis for the parties’ choice of law which will govern such
Non-Maryland Contract; and (b) the application of the laws of the Non-Maryland
Foreign Jurisdiction will not contravene a fundamental policy of a jurisdiction
(i) which has a materially greater interest than the Non-Maryland Foreign
Jurisdiction, relating to such Non-Maryland Contract or the determination of the
particular issue thereunder being considered by an effective choice of law by
the parties in the Non-Maryland Contract. Additionally, such Maryland Court may
not apply the laws of the Non-Maryland Foreign Jurisdiction respecting (x) the
remedies available in the State of Maryland upon a reach of the Non-Maryland
Contract, (y) the procedural law governing or affecting any action in the State
of Maryland to enforce the Non-Maryland Contract, or (z) any provision or
practice condoned or permitted by the laws of the Non-Maryland Foreign
Jurisdiction, that is determined to be against the fundamental public policy of
the State of Maryland.



B-2
    

--------------------------------------------------------------------------------




ANNEX A
PRICING SUPPLEMENT
Issued May 21, 2015
$500,000,000 5.500% SENIOR NOTES DUE 2023
________________________
Pricing Supplement dated May 21, 2015 to the preliminary offering memorandum
dated May 18, 2015 of Plantronics, Inc. (the “Preliminary Offering Memorandum”).
This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum. The information in this Pricing Supplement
supplements the Preliminary Offering Memorandum and supersedes the information
in the Preliminary Offering Memorandum to the extent inconsistent with the
information in the Preliminary Offering Memorandum. Other information in the
Preliminary Offering Memorandum is deemed to have changed to the extent affect
by the changes described herein.
Unless otherwise indicated, terms used but not defined herein have the meanings
assigned to such terms in the Preliminary Offering Memorandum.
Issuer:
Plantronics, Inc.
Use of Proceeds:
The Issuer intends to use a portion of the net proceeds from the offering,
together with cash on hand, to repay all outstanding amounts under its senior
credit facility. Pursuant to the return of capital policy announced on March 4,
2015, the Issuer intends to use the remaining net proceeds from the offering for
share repurchases and general corporate purposes.
As of May 21, 2015, the Issuer had approximately $174 million outstanding under
its senior credit facility. Amounts outstanding under the senior credit facility
accrue interest at a floating rate of interest, which is currently 1.29%, and
are due and payable on May 9, 2018. Outstanding borrowings under the senior
credit facility were originally incurred to fund the Issuer’s previously
announced share repurchases.
Maturity:
May 31, 2023
Coupon:
5.500%
Yield to Maturity:
5.500%
Issue Price:
100.000% per Note, plus accrued interest, if any, from May 27, 2015
Spread to Treasury:
+345 basis points
Benchmark:
UST 1.75% due May 15, 2023 (yielding: 2.053%)
Principal Amount:
$500,000,000
Gross Proceeds:
$500,000,000
Interest Payment Dates:
May 15 and November 15
First Interest Payment Date:
November 15, 2015


Annex-1



--------------------------------------------------------------------------------




Subsidiary Guarantees:
The notes will be guaranteed on a senior unsecured basis by each of the Issuer’s
existing and future subsidiaries that guarantees indebtedness under the Issuer’s
senior credit facility or guarantees certain of the Issuer’s other indebtedness
or certain indebtedness of the Issuer’s subsidiaries.
Make-Whole Redemption:
At any time and from time to time prior to May 15, 2018, the Issuer may redeem
some or all of the notes at 100% of the principal amount redeemed plus accrued
and unpaid interest, if any, to, but excluding, the redemption date and a
“make-whole” premium (T+50).
Optional Redemption:
At any time on or after May 15, 2018, the Issuer may redeem some or all of the
notes at the redemption prices (expressed as in percentage of principal amount)
set forth below, plus accrued and unpaid interest, if any, to, but excluding,
the redemption date:
Period Beginning May 15,
Price
2018
104.125%
2019
102.750%
2020
101.375%
2021 and thereafter
100.000%
Equity Claw:
At any time prior to May 15, 2018, the Issuer may redeem up to 35% of the
principal amount of the outstanding notes with the net cash proceeds of one or
more equity offerings at a redemption price (expressed as a percentage of
principal amount) of 105.500%, plus accrued and unpaid interest, if any, to, but
excluding, the redemption date.
Change of Control Put:
101% of principal amount, plus accrued and unpaid interest, if any, to, but
excluding, the date of repurchase.
Distribution:
144A/Regulation S for life
Joint Bookrunning Managers:
Morgan Stanley & Co. LLC
Goldman, Sachs & Co.
Senior Co-Manager:
Deutsche Bank Securities Inc.
Co-Managers:
Northland Securities, Inc.
Raymond James & Associates, Inc.
Roth Capital Partners, LLC
Sidoti & Company, LLC
Trade Date:
May 21, 2015
Settlement Date:
May 27, 2015 (T+3)
CUSIP:
144A: 727493 AB4
Regulation S: U7260P AA9
ISIN:
144A: US727493AB41
Regulation S: USU7260PAA94




B-2
    

--------------------------------------------------------------------------------




Other information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent affected by the
changes described herein.


This communication is for informational purposes only and does not constitute an
offer to sell, or a solicitation of an offer to buy, any security. No offer to
buy securities described herein can be accepted, and no part of the purchase
price thereof can be received, unless the person making such investment decision
has received and reviewed the information contained in the relevant offering
memorandum in making their investment decisions. This communication is not
intended to be a confirmation as required under Rule 10b-10 of the Securities
Exchange Act of 1934. A formal confirmation will be delivered to you separately.
This notice shall not constitute an offer to sell or a solicitation of an offer
to buy, nor shall there be any sale of the notes in any state or jurisdiction in
which such offer, solicitation or sale would be unlawful. The notes will be
offered and sold to qualified institutional buyers in the United States in
reliance on Rule 144A under the Securities Act of 1933, as amended (the
“Securities Act”), and to persons in offshore transactions in reliance on
Regulation S under the Securities Act. The notes have not been registered under
the Securities Act or any state securities laws, and may not be offered or sold
in the United States or to, or for the account or benefit of, U.S. persons
absent registration or an applicable exemption from the registration
requirement.
ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.



B-3
    